                                        Case 2:18-cv-02225-APG-DJA Document 85 Filed 11/20/20 Page 1 of 2




                                    1   Lawrence J. Semenza, III, Esq., Bar No. 7174
                                        Email: ljs@skrlawyers.com
                                    2   Christopher D. Kircher, Esq., Bar No. 11176
                                        Email: cdk@skrlawyers.com
                                    3   Jarrod L. Rickard, Esq., Bar No. 10203
                                        Email: jlr@skrlawyers.com
                                    4
                                        Katie L. Cannata, Esq., Bar No. 14848
                                    5   Email: klc@skrlawyers.com
                                        SEMENZA KIRCHER RICKARD
                                    6   10161 Park Run Drive, Suite 150
                                        Las Vegas, Nevada 89145
                                    7   Telephone: (702) 835-6803
                                    8   Facsimile: (702) 920-8669

                                    9   Attorneys for Plaintiff Bridgett Dahl

                                   10                               UNITED STATES DISTRICT COURT
                                   11                                       DISTRICT OF NEVADA
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                         BRIDGETT DAHL,                                  Case No.: 2:18-cv-02225-APG-DJA
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13                                Plaintiff,          STIPULATION AND ORDER TO
                                   14    v.                                              EXTEND RESPONSE DEADLINE TO
                                                                                         DEFENDANT’S MOTIONS IN LIMINE
                                   15    JACOB MANDRUSIAK,                               1-3

                                   16                                Defendant.          (1st Request)
                                   17
                                   18          Plaintiff Bridgett Dahl ("Plaintiff") and Defendant Jacob Mandrusiak ("Defendant")

                                   19   (together, the "Parties"), by and through their respective counsel of record, hereby submit this

                                   20   Stipulation and Order to Extend the Opposition Deadline to Defendant’s Motions in Limine 1-3

                                   21   (the "Stipulation").

                                   22          On November 17, 2020, Defendant filed three Motions in Limine (the "Motions") (ECF

                                   23   Nos. 80, 81 & 82). Presently, Plaintiff's responses to Defendant's Motions are due December 1,

                                   24   2020. The Court has not set a hearing date on Defendant's Motions. Plaintiff requires additional

                                   25   time to prepare the response to Defendant's Motions as Plaintiff's lead counsel will be traveling

                                   26   for the upcoming Thanksgiving holiday. Additionally, Plaintiff requires additional time to file

                                   27   responses to the Motions. Defendant has no objection and joins in the request. Therefore, the

                                   28


                                                                                    1
                                        Case 2:18-cv-02225-APG-DJA Document 85 Filed 11/20/20 Page 2 of 2




                                    1   Parties request that the deadline to file responses to the Motions be extended two weeks until

                                    2   December 15, 2020.

                                    3
                                        Dated this 19th day of November, 2020.       Dated this 19th day of November, 2020.
                                    4
                                        SEMENZA KIRCHER RICKARD                      WILSON ELSER MOSKOWITZ EDELMAN &
                                    5                                                DICKER LLP
                                    6
                                        /s/ Jarrod L. Rickard                        /s/ Michael P. Lowry
                                    7   Lawrence J. Semenza, III, Esq.               Michael P. Lowry, Esq.
                                        Christopher D. Kircher, Esq.                 Jonathan C. Pattillo, Esq.
                                    8   Jarrod L. Rickard, Esq.                      300 South 4th Street, 11th Floor
                                        Katie L. Cannata, Esq.                       Las Vegas, Nevada 89101
                                    9   10161 Park Run Drive, Suite 150              Attorneys for Jacob Mandrusiak
                                   10   Las Vegas, Nevada 89145
                                        Attorneys for Plaintiff Bridgett Dahl
                                   11
                                        IT IS SO ORDERED:
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13                                           UNITED STATES DISTRICT JUDGE
                                   14
                                   15                                           DATED:    November 20, 2020

                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                    2
